Reversed and Rendered in part, Remanded in part and Affirmed in part
Opinion Filed November 28, 2022




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-21-00303-CV

                                AMANDA MCGEE, Appellant
                                         V.
                                LADONNA TATUM, Appellee

                         On Appeal from the 295th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2016-44542

                             MEMORANDUM OPINION
                      Before Justices Myers, Pedersen, III, and Garcia
                                 Opinion by Justice Myers
        Amanda McGee appeals the trial court’s judgment that she is liable for

Ladonna Tatum’s damages from an automobile accident.1 McGee brings one issue

on appeal contending the evidence is legally and factually insufficient to support the

jury’s verdict that Tatum’s injuries were caused by the automobile accident. We

reverse the trial court’s judgment in part and render judgment that Tatum take




    1
     This appeal originated in the Houston First District Court of Appeals and was transferred to this Court
by order of the Supreme Court of Texas. We decide the case in accordance with the precedent of the
Houston First District Court if its precedent is inconsistent with our precedent. See TEX. R. APP. P. 41.3.
nothing on her claim for medical expenses, and we affirm the award of damages for

past and future pain and suffering and past and future physical impairment. We

remand the cause for redetermination of prejudgment interest.

                                 BACKGROUND
      Tatum was involved in an automobile accident with McGee. Tatum sued

McGee alleging McGee was negligent. The case proceeded to a jury trial. The

parties presented the following evidence at the trial.

      On August 24, 2015, Tatum was driving her vehicle on a Houston freeway

when the traffic in front of her stopped. Tatum was applying the brakes to stop when

the vehicle behind her, driven by McGee, collided with the rear of Tatum’s vehicle.

Tatum said the accident “mangled the back of my car and the side of my passenger

door.” The airbag did not deploy, but Tatum’s head hit the windshield, her knee hit

something inside the car, and she scratched her elbow. Immediately after the

accident, Tatum had a knot on her forehead, a bruise on her right knee, and a scratch

on her elbow. She did not have those injuries before the accident. A police officer

arrived at the scene and asked Tatum if she was okay; she told the officer she was,

and she declined to be taken by ambulance to the hospital. She testified, “I was in

shock. I didn’t want to go to the . . . hospital. I was just trying to figure out what

was going on.” Tatum’s car was not drivable, and her husband picked her up and

took her home.



                                         –2–
      When Tatum got home, she had a headache and pain in her lower back. She

did not immediately go to the hospital. Instead, she rested and took pain medication.

The medication did not take away the pain. Tatum was unable to go to her job as a

vocational nurse at the Harris County Sheriff’s Department.

      On August 28, four days after accident, Tatum’s pain was so severe that she

was crying, and her husband took her to Katy Emergency Center. She told the

medical staff she had mid-to-lower back pain that happened during the August 24

accident. She did not complain of her knee. The medical staff administered

morphine. The doctor examined her back and did a CT scan. Tatum testified that

the doctor said she had herniated disks in her back. The doctor prescribed a muscle

relaxant, Tylenol with codeine, and physical therapy.         The records from the

emergency center stated the doctor’s “Impression” as including: “Mild DDD

throughout the L-spine with associated mild neuroforaminal narrowing, esp. at the

L4-5 level. Mild disc height reduction is noted at the L5-S1 level. Mild central

canal stenosis noted throughout the mid and lower L-spine levels.”

      For physical therapy, Tatum went to Advanced Medical & Rehab Center on

September 3, 2015, ten days after the accident. Tatum complained of pain and

weakness in her right leg and numbness and weakness in her right hand. The

therapists evaluated Tatum and told her she had trauma to her back and spasms in

her neck and back. She received therapy two or three days per week from September

3, 2015, to the end of February 2016. Tatum testified the therapy “helped a little

                                        –3–
bit.” The records from Advanced Medical & Rehab Center state the doctor’s

“Impression” was:      “1) traumatic cervical strain[,] 2) cervical neuritis[,] 3)

Traumatic lumbar strain[,] 4) Lumbar neuritis[,] 5) Cervicogenic cephalgia.”

      Tatum went to a pain alleviation clinic in January 2016. The personnel there

examined Tatum and the CT from the hospital and told her she had problems with

her lower back and some nerve issues. The records from the clinic show the doctor’s

“Assessment” was “Small sized diffuse disc bulge with additional central posterior

disc bulge at the L5-S1 level. There is associated mild central canal stenosis. There

is slight narrowing to the L5-S1 neuroforamina.” At the clinic’s recommendation,

Tatum received an epidural steroid injection in her back to help alleviate the pain.

      In June 2017, Tatum was still having pain in her back and neck, and she went

to a chiropractor. Tatum said the chiropractor’s care “helped a little bit.” The

chiropractor’s diagnosis included intervertebral disc disorders with radiculopathy,

lumbar region, thoracalgia, and cervicalgia.       The medical records for each

chiropractic treatment include the doctor’s “Assessment,” which all stated, “In my

clinical opinion, the patient is feeling approximately the same after today’s

treatment.” The records for the December 29, 2017 treatment state, “Plan of Action:

Mrs. Tatum is in severe pain therefore we are requesting a Lumbar MRI.” The

records for the next treatment on February 6, 2018, stated: “Assessment: Disc

Herniations present in Lumbar Spine review diagnostic results. In my clinical

opinion the patient is feeling approximately the same after today’s treatment.”

                                        –4–
      Tatum testified she had medical bills related to the accident of about $22,000.

She testified there are many things she is no longer able to do that she could do

before the accident. She testified she cannot perform her job duties of handing out

medicine at the sheriff’s office’s clinic because of her lower back pain and because

she drops pill bottles from her right hand. She told the jury that even though she was

sitting down while testifying, “my back is burning . . . and I constantly sit to my left

side because I have right-side weakness that I did not have before.”

      Tatum testified she had some pain from a different accident in 2008, but “[n]ot

this kind of pain, no. . . . Not to this extent, no.” Tatum did not tell her doctors in

2015 and later about her pain from the 2008 accident because “[t]hey were

completely different types of pain.” Tatum said all of her medical treatments after

the 2015 treatments were due to injuries she had from the accident in this case and

not from anything that happened in 2008.

      During jury argument, Tatum’s counsel asked the jury to award her the total

amount of her medical expenses, which he said were $22,607, past and future pain

and suffering of $25,000 each, past physical impairment of $25,000, and future

physical impairment of $50,000.

      The jury found McGee was 100 percent responsible for causing the accident.

The jury awarded Tatum damages of $22,500 for past medical expenses, $8,000 for

past pain and suffering, $12,000 for future pain and suffering, $8,000 for past



                                          –5–
physical impairment, and $12,000 for future physical impairment. The trial court

rendered judgment on the verdict.

                           STANDARD OF REVIEW
      McGee’s issues on appeal contend the evidence is legally and factually

insufficient to support the jury’s verdict that McGee proximately caused Tatum’s

damages.

      To preserve a challenge to the legal sufficiency of the evidence, a party must

raise the complaint through a motion for directed verdict, a motion for JNOV, an

objection to the submission of the question in the jury charge, a motion to disregard

the jury’s answer to a vital fact question, or a motion for new trial. Sohani v.

Sunesara, 546 S.W.3d 393, 406 (Tex. App.—Houston [1st Dist.] 2018, no pet.);

Dallas Cty. v. Crestview Corners Car Wash, 370 S.W.3d 25, 55 n.5 (Tex. App.—

Dallas 2012, pet. denied). McGee argued in her motion for directed verdict that

Tatum had no evidence of proximate causation of her damages because she did not

present expert medical evidence. The trial court denied McGee’s motion for directed

verdict. Thus, McGee preserved her assertion of legal insufficiency for appellate

review.

      To preserve a challenge to the factual sufficiency of the evidence, a party must

raise the issue in a motion for new trial. TEX. R. CIV. P. 324(b)(2); Dallas Cent.

Appraisal Dist. v. Friends of the Military, 304 S.W.3d 556, 563 (Tex. App.—Dallas

2009, pet. denied); J.M. Krupar Constr. Co. v. Rosenberg, 95 S.W.3d 322, 336 (Tex.

                                        –6–
App.—Houston [1st Dist.] 2002, no pet.). McGee did not file a motion for new trial.

Therefore, we cannot consider her complaints on appeal that the evidence was

factually insufficient to support the jury’s findings. See J.M Krupar Constr. Co., 95

S.W.3d at 336; see also TEX. R. APP. P. 33.1(a). A complaint of excessive damages

found by a jury is a complaint of factual insufficiency that is preserved by raising

the complaint in a motion for new trial. TEX. R. CIV. P. 324(b)(4) (motion for new

trial is prerequisite to raising complaint to jury finding of excessive damages); see

Anderson v. Durant, 550 S.W.3d 605, 620 (Tex. 2018) (excessive damages is

factual-sufficiency complaint).   Because McGee did not preserve any factual

sufficiency complaints, we cannot consider whether any award of damages is

excessive. See Lerma v. Border Demolition & Envtl., Inc., 459 S.W.3d 695, 706

(Tex. App.—El Paso 2015, pet. denied).

      When reviewing the legal sufficiency of the evidence, we consider all the

evidence before the jury, crediting evidence in support of the verdict if reasonable

jurors could, and disregarding evidence contrary to the verdict unless reasonable

jurors could not. City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005); Morris

v. Wells Fargo Bank, N.A., 334 S.W.3d 838, 842 (Tex. App.—Dallas 2011, no pet.).

If there is more than a scintilla of evidence to support the finding, the evidence is

legally sufficient. Formosa Plastics Corp. USA v. Presidio Eng’rs & Contractors,

Inc., 960 S.W.2d 41, 48 (Tex. 1998). When the evidence offered to prove a vital

fact is so weak as to do no more than create a mere surmise or suspicion of its

                                        –7–
existence, the evidence is no more than a scintilla and, in legal effect, is no evidence.

Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983). If the evidence

furnishes a reasonable basis for differing conclusions by reasonable minds as to the

existence of a vital fact, then there is legally sufficient evidence, more than a

scintilla, to support the fact. Id.

       We are mindful that the jury, as fact finder, was the sole judge of the

credibility of the witnesses and the weight to be given their testimony. City of Keller,

168 S.W.3d at 819; Hinkle v. Hinkle, 223 S.W.3d 773, 782 (Tex. App.—Dallas 2007,

no pet.). We may not substitute our judgment for the fact finder’s, even if we would

reach a different answer on the evidence. See Maritime Overseas Corp. v. Ellis, 971

S.W.2d 402, 407 (Tex. 1998); Hinkle, 223 S.W.3d at 782.

                                      NEGLIGENCE
       To prevail on her negligence claim, Tatum had to establish the existence of a

duty, a breach of that duty, and damages proximately caused by the breach. See W.

Invs., Inc. v. Urena, 162 S.W.3d 547, 550 (Tex. 2005); Ramirez v. Colonial Freight

Warehouse Co., 434 S.W.3d 244, 249 (Tex. App.—Houston [1st Dist.] 2014, pet.

denied). In this case, McGee does not challenge the findings of a duty or a breach

of duty. She challenges the jury’s findings that that a preponderance of the evidence

establishes she proximately caused Tatum’s medical expenses, pain and suffering,

and physical impairment.



                                          –8–
       In negligence cases, the plaintiff must establish two causal nexuses: (1)

between the defendant’s negligent act and the occurrence, and (2) between the

occurrence and the plaintiff’s alleged injuries. Otis Spunkmeyer, Inc. v. Blakely, 30

S.W.3d 678, 684 (Tex. App.—Dallas 2000, no pet.). It is the second causal nexus

that is at issue in this case.

                                    ANALYSIS
       McGee argues the evidence is legally insufficient to support the jury’s

findings that the accident caused Tatum’s treated medical conditions, her past and

future pain and suffering, and her past and future physical impairment.

                          No Evidence of Expert Testimony

       We first consider whether Tatum presented any expert medical evidence that

her injuries were caused by the accident. The only testifying witnesses were Tatum

and McGee, and the only other evidence was the police report for the accident and

Tatum’s medical records. The medical records show Tatum told the medical staffs

of the clinics she attended that her symptoms arose following the accident.

       Tatum points to the records from Katy Emergency Center where the doctor’s

“Final Report” stated: “Clinical Indication: Lower back pain X three days due to

MVA.” However, this statement, even if it is a diagnosis purporting to link Tatum’s

pain to the accident, is too conclusory to constitute evidence of proximate causation.

“An expert’s bare proclamation that this one event caused another is not enough to

establish causation; ‘the expert must go further and explain, to a reasonable degree,

                                         –9–
how and why the breach caused the injury based on the facts presented.’” Hills v.

Donis, No. 14-18-00566-CV, 2021 WL 507306, at *5 (Tex. App.—Houston [14th

Dist.] Feb. 11, 2021, pet. denied) (mem. op.) (quoting Jelinek v. Casas, 328 S.W.3d

526, 539–40 (Tex. 2010)).

      Tatum also cites an affidavit attached to Katy Emergency Center’s medical

records stating:

      I, Suzanne Cruz, at Katy Emergency Center, do hereby certify under
      oath the following: On or about August 28, 2015, the plaintiff, Ladonna
      Tatum was under our care and examination for the following injuries
      and/or conditions: Motor vehicle collision with severe [illegible] pain
      lumbar spine diagnosis sprain lumbar region. . . .

      Furthermore, based upon the medical history provided by Ladonna
      Tatum, the medical records and my education, professional training and
      experience, it is my opinion to a reasonable degree of medical certainty
      that the injury and/or condition that necessitated the above medical care
      was caused by the accident and/or incident of August 24, 2015.

Another affidavit by Suzanne Cruz states that she is the custodian of records for Katy

Emergency Center. However, nothing in the record shows that Cruz is a medical

professional or that she was testifying as an expert medical professional.

Furthermore, Cruz’s statement is nothing more that a “bare proclamation that this

one event caused another and is not enough to establish causation.” Id. Cruz’s

affidavit was not expert testimony that the automobile accident proximately caused

the medical conditions for which Tatum received treatment.




                                        –10–
      We conclude there is no expert medical evidence in the record showing the

accident proximately caused Tatum’s medical conditions for which she received

treatment.

                                 Medical Expenses

      We next consider whether the record without expert medical testimony

contained any evidence that Tatum’s treated medical conditions were proximately

caused by the accident. The jury found Tatum had $22,500 in medical expenses

caused by the accident.

      “[W]hen an accident victim seeks to recover medical expenses, she must show

both ‘what all the conditions were’ that generated the expenses and ‘that all the

conditions were caused by the accident.’” JLG Trucking, LLC v. Garza, 466 S.W.3d

157, 162 (Tex. 2015) (quoting Guevara v. Ferrer, 247 S.W.3d 662, 669 (Tex.

2007)). “[E]xpert testimony is necessary to establish causation as to medical

conditions outside the common knowledge and experience of jurors.” Id. (quoting

Guevara, 247 S.W.3d at 665). “[I]f evidence presents other plausible causes of the

injury or condition that could be negated, the proponent of the testimony must offer

evidence excluding those causes with reasonable certainty.”              Id. (quoting

Transcontinental Ins. Co. v. Crump, 330 S.W.3d 211, 218 (Tex. 2010) (internal

punctuation omitted)). “When expert testimony is required, lay evidence supporting

liability is legally insufficient.” City of Keller, 168 S.W.3d at 812.



                                         –11–
      Although expert testimony is usually required to prove causation as to medical

conditions, the supreme court has stated that lay testimony may be sufficient “in

limited circumstances where both the occurrence and conditions complained of are

such that the general experience and common sense of laypersons are sufficient to

evaluate the conditions and whether they were probably caused by the occurrence.”

Guevara v. Ferrer, 247 S.W.3d 662, 668 (Tex. 2007).

      Thus, lay testimony may establish causation “only in those cases in which

general experience and common sense enable a layperson to determine the causal

relationship with reasonable probability.” See Hills, 2021 WL 507306, at *4.

Temporal proximity alone, however, is not sufficient. “Evidence of an event

followed closely by manifestation of or treatment for conditions which did not

appear before the event raises suspicion that the event at issue caused the conditions.

But suspicion has not been and is not legally sufficient to support a finding of legal

causation.” Guevara, 247 S.W.3d at 668.

      Tatum had overt injuries from the accident—a bump on her forehead, a

scratch on her arm, and a bruise on her knee—but these were not the source of her

medical complaints for which she sought medical care. Tatum testified she did not

complain about them to any medical provider.




                                        –12–
        The medical records show diagnoses of Tatum’s condition as bulging discs, a

herniated disc, disc height reduction, mild DDD,2 mild central canal stenosis, mild

neuroforaminal stenosis, narrowing to the neuroforamina, traumatic cervical strain,

cervical neuritis, traumatic lumbar strain, lumbar neuritis, cervicogenic cephalgia,

intervertebral disc disorders with radiculopathy, thoracalgia, and cervicalgia. None

of these terms are within the common knowledge and experience of jurors.

Likewise, the cause of these soft-tissue back and neck injuries are medical conditions

outside the common knowledge and experience of jurors. See Hills, 2021 WL

507306, at *4, 5 (“cervical IVD displacement, lumbar IVD displacement, thoracic

IVD displacement, cervical discogenic pain, lumbar discogenic pain, disc herniation,

cervical disc disorder, lumbar disc disorder, thoracic disc disorder, cervical

radiculitis, lumbar radiculitis, thoracalgia, and lumbalgia—are neither common nor

basic”; expert medical testimony required to prove the medical expenses were

caused by a motor vehicle accident); Kelley v. Aldine Indep. Sch. Dist., No. 14-15-

00899-CV, 2017 WL 421980, at *3 (Tex. App.—Houston [14th Dist.] Jan. 31, 2017,

pet. denied) (mem. op.) (“The types of injuries for which Kelley sought

compensation—multiple disc herniations, cervical radiculitis, and lumbar

radiculopathy—are neither common nor basic”; expert medical testimony required

to prove work-related fall was cause of these injuries); City of Laredo v. Garza, 293


    2
      Appellant’s attorney told the jury, and states in appellant’s brief, that “DDD” stands for “degenerative
disc disease,” but there is no evidence in the record of the abbreviation’s meaning.
                                                   –13–
S.W.3d 625, 632 (Tex. App.—San Antonio 2009, no pet.) (plaintiff’s complaint of

back pain one week after on-the-job-accident required expert medical testimony to

establish causal link to accident). Paraphrasing our statement in State Office of Risk

Management v. Adkins, “Essentially, [Tatum] merely provided [her] medical records

and expected the jury to understand them.” 347 S.W.3d 394, 401 (Tex. App.—

Dallas 2011, no pet.). As we stated in Adkins, “[w]e cannot conclude that laypersons

have the knowledge to understand the intricacies involved in diagnosing a back

injury without some guidance from a medical expert.” Id. We concluded that the

evidence was legally insufficient to support a jury finding that the plaintiff had

suffered a compensable workers’ compensation injury. Id.

      Tatum argues on appeal that the facts alone were sufficient to show proximate

causation of the medical expenses. Tatum cites Morgan v. Compugraphic Corp.,

675 S.W.2d 729 (Tex. 1984), in support of her argument. In that case, Morgan

returned after a vacation to her work at Compugraphic to find that a typesetting

machine had been installed near her desk. Id. at 731. The machine was only two

inches from her face as she worked. The supreme court described her condition:

      Soon after Morgan came back to work, she began to develop problems
      with her breathing. After working four or five days near the machine,
      she began to experience blurred vision, headaches, stomach problems,
      and swelling of the eyes, lips, and nasal passages. About a month after
      she began to suffer these symptoms, Morgan learned that two chemical
      leaks in the typesetter had been discovered and repaired. Morgan’s
      health continued to decline after the repair. She testified that she began
      to develop frequent skin rashes as well as a number of problems with


                                        –14–
      her circulatory, digestive and nervous systems. She further testified
      that she has to administer histamine shots to herself twice each day.

Id. at 731. She sued Compugraphic, but it did not answer. Morgan moved for a

default judgment, presenting evidence at the hearing, and the trial court awarded her

$200,000. The supreme court held, “this evidence establishes a sequence of events

from which the trier of fact may properly infer, without the aid of expert medical

testimony, that the release of chemical fumes from the typesetting machine caused

Morgan to suffer injury,” which provided evidence in the record to support the trial

court’s award of damages. Id. at 733. Nothing in Morgan, however, shows the

damages awarded included medical expenses.

      This case is analogous to one from the Houston First District Court of

Appeals, the appellate district from which this case originates. In Sanchez v. Leija,

Sanchez sued Leija following an automobile accident, and Sanchez sought damages

including for his medical expenses. No. 01-19-00165-CV, 2020 WL 7349094, at *1

(Tex. App.—Houston [1st Dist.] Dec. 15, 2020, no pet.) (mem. op.).

      Sanchez testified that he first sought medical treatment at an emergency
      room days after the accident because his low back was hurting. He saw
      another health care provider who recommended physical therapy,
      Sanchez did not remember when. He received physical therapy for his
      low back pain and also saw a chiropractor. He testified that he had a
      prior back injury from years before the accident.

Id. at *2. Sanchez presented no expert evidence and relied exclusively on his

testimony and the medical records. These facts are nearly identical to the evidence

in this case. The trial court granted the defendant’s motion for summary judgment,

                                       –15–
rendering a take-nothing judgment. The court of appeals concluded the trial court

did not err by granting the summary judgment as to the plaintiff’s medical expenses.

Id. at *4. The court of appeals stated,

      The type of injuries for which Sanchez seeks compensation—ligament
      sprain of the thoracic spine and lumbar spine, back spasms, lumbar
      radiculopathy, and increased symptoms of post-traumatic stress
      disorder—are neither common nor basic.

      Not only are the medical conditions not within the common knowledge
      and experience of layperson, but temporal proximity alone in this case,
      that is, the time between the accident and Sanchez’s treatment, does not
      support an inference of medical causation. Sanchez sought treatment
      days after, and later months after, the accident. Sanchez’s testimony
      that he experienced back pain sometime after the accident merely raises
      a suspicion that the accident caused his injury. Sanchez acknowledged
      that he had preexisting back pain and mental health issues. The
      Supreme Court has observed that suspicion is not legally sufficient to
      support a finding of causation. See id. [Guevara, 247 S.W.3d at 667];
      Urena, 162 S.W.3d at 551 (proximate causation cannot be shown
      through conjecture, guess or speculation); IHS Cedars Treatment Ctr.
      of DeSoto, Tex., Inc. v. Mason, 143 S.W.3d 794, 799 (Tex. 2004) (in
      negligence case, cause-in-fact not established where defendant’s
      negligence did no more than furnish condition which made the injury
      possible). The fact that Sanchez sought medical treatment at some
      point in time after the accident is not sufficient evidence of causation
      to defeat summary judgment.
      The medical records also do not raise a fact question with respect to
      causation. Competent expert medical causation evidence, whether
      expressed in testimony or in medical records, must be grounded in
      reasonable medical probability, not speculation or conjecture.
      Burroughs Wellcome Co., 907 S.W.2d at 500; Plunkett v. Conn. Gen.
      Life Ins. Co., 285 S.W.3d 106, 119 (Tex. App.—Dallas 2009, pet.
      denied). Mere recitations of medical history, such as those included in
      the VA medical records, are not independent opinions on causation.
      Burroughs Wellcome Co., 907 S.W.2d at 500. The fact that Sanchez
      visited a doctor seven months after the incident and was diagnosed with
      various back conditions does not raise a fact issue as to whether he

                                          –16–
        experienced injuries related to the accident. See Guevara, 247 S.W.3d
        at 669.

Id. at *3 (citations omitted).

        Likewise, Tatum’s medical conditions for which she sought treatment, which

involved some of the same conditions as Sanchez’s, are not common or basic. Her

testimony that she had back pain after the accident and sought medical treatment

days after the accident merely raises a suspicion that the accident caused the medical

conditions diagnosed and treated by the medical providers. But her lay testimony is

not sufficient evidence of causation to constitute more than a scintilla of evidence

that her medical conditions leading to the medical expenses were caused by the

accident. See id.

        We conclude no evidence supports the award of damages for medical

expenses. We render judgment that Tatum take nothing on her claim for medical

expenses.

             Damages for Pain and Suffering and Physical Impairment

        McGee also asserts the evidence is legally insufficient to support the jury’s

award of damages for past and future pain and suffering and past and future physical

impairment.3 McGee argues, “since Tatum failed to show causation for her soft



    3
      Physical impairment, sometimes called loss of enjoyment of life, encompasses the loss of the injured
party’s former lifestyle. Sweringer v. Guajardo, No. 05-15-00202-CV, 2016 WL 4162785, at *5 (Tex.
App.—Dallas Aug. 5, 2016, no pet.) (mem. op.); Figueroa v. Davis, 318 S.W.3d 53, 64 (Tex. App.—
Houston [1st Dist.] 2010, no pet.). A plaintiff generally must show that his physical-impairment damages
are substantial and extend beyond any pain, suffering, mental anguish, lost wages, or diminished earning
capacity. Figueroa, 318 S.W.3d at 64.
                                                 –17–
tissue injuries, she has failed [to] provide a scintilla of evidence supporting the jury’s

awards for past and future impairment along with past and future pain and suffering.”

McGee points out that Tatum did not seek medical treatment for the injuries to her

head, elbow, and knee and argues the evidence conclusively established that Tatum’s

past and future pain, suffering, and physical impairment were based on her soft-

tissue injuries diagnosed in her back and neck.

      There is no question Tatum suffered pain in the accident, regardless of

whether she sought medical care. Tatum testified that during the accident, her head

hit the windshield, her knee hit something inside the car, and she scratched her

elbow. Immediately after the accident, she had a knot on her forehead the size of a

quarter, a scratch on her elbow, and a bruise on her knee. When she got home, she

had a headache and pain in her lower back. These sorts of immediate or nearly

immediate pain are basic and common with an automobile accident and would be

within the general experience and common knowledge of laypersons. We need not

determine whether the damages for past pain and suffering—$8,000—were

excessive because McGee did not file a motion for new trial and therefore did not

preserve an excessive-damages complaint for appellate review.

      McGee cites Sanchez v. Leija, and asserts that the trial court in that case

granted summary judgment on Sanchez’s claims of damages for past and future pain

and suffering and past and future physical impairment. Sanchez, 2020 WL 7349094,

at *4. The court of appeals affirmed the trial court’s judgment, but Sanchez did not

                                          –18–
argue on appeal that the trial court erred by granting summary judgment on her

claims for pain and suffering and physical impairment. Instead, Sanchez argued that

the trial court “erred in entering a final judgment because he had ‘additional causes

of action to prosecute.’” Id. The court of appeals determined Sanchez “failed to

adequately brief this argument” and “[t]herefore . . . failed to meet his burden to

show how the trial court erred in issuing a final judgment.” Id. The court of appeals

did not hold that the trial court’s summary judgment on Sanchez’s claims for pain

and suffering and physical impairment was correct, nor did the court state that expert

medical evidence was required to support a claim for these damages. See id.

        Concerning the awards of future pain and suffering and past and future

physical impairment, McGee does not explain why expert testimony is necessary to

prove them. Other than Sanchez, which does not address whether the trial court

erred by granting summary judgment on claims for pain and suffering and physical

impairment, McGee cites no authority as purporting to require expert medical

evidence to uphold an award for future pain and suffering or past and future physical

impairment. We conclude McGee has failed to show no evidence supports the award

of these damages.4

        We overrule McGee’s issue on appeal.




    4
     We do not hold that expert medical evidence is not required to prove future pain and suffering and
physical impairment; we hold only that McGee failed to adequately brief this position because she failed to
present sufficient argument and authority in her briefing that expert medical evidence is required.
                                                  –19–
                                 CONCLUSION
      We reverse the award of damages for medical expenses, and we render

judgment that Tatum take nothing for past medical expenses. We likewise reverse

the award of prejudgment interest, and we remand the case to the trial court for the

limited purpose of calculating the award of prejudgment interest based on the

modified award of actual damages. We affirm the trial court’s judgment in all other

respects.




                                          /Lana Myers//
                                          LANA MYERS
210303f.p05                               JUSTICE




                                       –20–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

AMANDA MCGEE, Appellant                        On Appeal from the 295th District
                                               Court, Harris County, Texas
No. 05-21-00303-CV           V.                Trial Court Cause No. 2016-44542.
                                               Opinion delivered by Justice Myers.
LADONNA TATUM, Appellee                        Justices Pedersen, III and Garcia
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED in part, and judgment is RENDERED that appellee Ladonna
Tatum take nothing on her claim for past medical expenses, and the award of
prejudgment interest is VACATED and the case is REMANDED to the trial court
for the limited purpose of calculating the award of prejudgment interest based on
the modified award of actual damages. We AFFIRM the trial court’s judgment in
all other respects.

      It is ORDERED that each party bear its own costs for this appeal.


Judgment entered this 28th day of November, 2022.




                                        –21–